Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-14-00315-CR

                                            Paulino FLORES,
                                                Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 144th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012CR1058
                             Honorable George H. Godwin, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED April 1, 2015.


                                                     _____________________________
                                                     Jason Pulliam, Justice




1
    Sitting by assignment.